CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the unaudited interim consolidated financial statements for the three-month and nine-month periods ended September 30, 2009 and September 30, 2008, the three-month period ended June 30, 2009, and the Company’s most recent annual report for the year ended December 31, 2008. Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses as well as EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) before specific items, net earnings (loss) per share before specific items, and free cash flow.Free cash flow is a non-GAAP measure, calculated as EBITDA after capital expenditures, interest and taxes paid, and adjustments to reflect employee future benefit payments.The closest GAAP measure is cash provided by operations less cash used by investing activities.Management believes these measures are useful to evaluate the performance of the Company and its business segments.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 8, “Non-GAAP measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at November 3, 2009, which is the date of filing in conjunction with the Company’s press release announcing its results for the third quarter of 2009.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows and liquidity, severance obligations, the negative impact on EBITDA of a decline in directory prices in 2010, strength of markets, achievement of synergies, availability of fibre, curtailment of operations, and the impact of labour disruptions affecting suppliers.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, levels of advertising spending and circulation, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Contents Page Management’s Discussion and Analysis 1.Overview and highlights 4 2.Segmented results 13 3.Liquidity and capital resources 19 4.Related party transactions 22 5.Contingent liabilities 22 6.Guarantees and indemnities 23 7.Summary of quarterly results 24 8.Non-GAAP measures 24 9.Critical accounting policies and estimates 27 10.Changes in accounting policies 27 11.Impact of accounting pronouncements affecting future periods 28 12.Risks and uncertainties 28 13.Sensitivity analysis 30 14.Outlook 31 15.Disclosure controls and internal control over financial reporting 33 16.Outstanding share data 33 1. OVERVIEW AND HIGHLIGHTS Third quarter overview General overview Although the global economy showed some signs of stabilizing during the third quarter of 2009 (“Q3”), market conditions for the Company’s paper products, particularly in North America, did not demonstrate a marked improvement over the second quarter of 2009 (“Q2”).Demand for printing papers remained weak, and industry operating rates continued at very low levels.Late in the quarter, demand and prices for the Company’s paper products began to stabilize as the Company entered what has traditionally been a seasonally stronger part of the year.However, reported benchmark prices were down quarter-over-quarter US$122 per tonne for newsprint, US$54 per ton for lightweight coated (“LWC”) and US$40 per ton for SC-A uncoated paper.In contrast, pulp prices improved during Q3, primarily due to continued strong demand from China and industry production curtailments, resulting in the reported benchmark price for northern bleached softwood kraft pulp (“NBSK”) increasing US$91 per tonne quarter-over-quarter.This prompted the Company to announce the restart of one of its two NBSK production lines at Crofton, which became effective October 5, 2009. During Q3, the Company maintained similar production curtailment levels to those seen in Q2.The Company curtailed 48% of its newsprint capacity, 19% of its specialty printing papers capacity and 100% of its market pulp capacity in Q3.This represented curtailment of 42% of the Company’s total market capacity for the quarter. The Company continued to focus on reducing its fixed costs in Q3, including implementing restructuring initiatives announced in prior quarters, pursuing its legal challenge to unreasonably high municipal property taxes, and maintaining capital expenditures at low levels.However, the impact of lower paper prices and a stronger Canadian dollar continued to negatively impact the Company’s operating and net earnings. Financial performance The Company recorded net earnings of $13.2 million and a net loss before specific items of $19.8 million in Q3, compared to a net loss of $1.9 million and a net loss before specific items of $25.6 million in Q2.EBITDA was $22.9 million compared to $6.1 million in the prior quarter.Q3 EBITDA included restructuring costs of nil, compared to $12.3 million in Q2.EBITDA before these specific items for Q3 was $22.9 million, compared to $18.4 million in Q2. Production curtailment The significant level of paper production curtailment seen in Q2 continued throughout Q3.Elk Falls division paper machines No. 1 (“E1”), No. 2 (“E2”) and No. 5 (“E5”) continued to be indefinitely curtailed throughout Q3, removing 526,000 tonnes of newsprint and uncoated mechanical paper capacity on an annualized basis.However, Crofton No. 1 paper machine (“C1”), which only operated for part of Q2 having restarted on May 26, 2009, operated throughout Q3.The Snowflake mill continued to take periodic curtailment during Q3. Production of NBSK pulp at Crofton continued to be indefinitely curtailed throughout Q3, removing 403,000 tonnes of annualized total pulp capacity.The restart of one of its two lines of pulp production on October 5, 2009 re-instated 210,000 tonnes of total pulp capacity on an annualized basis.The second pulp production line at Crofton continues to be indefinitely curtailed due to lack of fibre. The following table summarizes paper and pulp production curtailment in Q3: Q3, 2009 Production Curtailment (000 tonnes) Specialty printing papers Newsprint Pulp Total Crofton 1   85.8 85.8 Elk Falls 2 53.5 79.1  132.6 Snowflake  35.1  35.1 Total 53.5 114.2 85.8 253.5 1 Market-related curtailment comprised of 85,800 tonnes of market pulp which was indefinitely curtailed on March 8, 2 Market-related curtailment comprised of 38,500 tonnes of specialty printing papers related to E2 which was indefinitely curtailed on February 23, 2009, 15,000 tonnes of specialty printing papers and 23,700 tonnes of newsprint related to E1, which has been curtailed throughout 2009, and 55,400 tonnes of newsprint related to E5 which was indefinitely curtailed on February 23, 2009. Property tax dispute The Company petitioned the Supreme Court of British Columbia (“B.C.”) for judicial review of property tax rates in each of the four municipalities in which its B.C. paper mills are located.The Company sought declarations, under Section 262 of the Local Government Act, that the tax rates are unreasonable and therefore beyond the municipalities’ jurisdiction.The Company’s petition with respect to the District of North Cowichan was dismissed on October 16, 2009.Judgments with respect to the petitions filed in connection with the three other municipalities have not been rendered.The Company has until November 16, 2009 to appeal the decision relating to the District of North Cowichan.The Company has not yet determined whether to proceed with an appeal. The Company has recorded its property tax expense and liability based on the full amount of property taxes levied pending the outcome of the judicial review.Refer to Section 1, “Overview and highlights” on “Strategy update”, and Section 12, “Risks and uncertainties”, for further details on property taxes. Financing, liquidity and capital assets On July 24, 2009, Powell River Energy Inc., (“PREI”), in which the Company is a 50% joint venture partner, refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.450% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to the Company. In October, 2009, the B.C. Superintendent of Pensions granted the Company a five-year extension to the time period within which amortization payments for solvency deficiencies are required to be made with respect to certain of its defined benefit pension plans.The extension is effective as of July 1, 2009 and amortizes solvency contribution payments over ten years ended December, 2017, instead of five years ended December, 2012.As a result, the Company’s cash payments to the respective plans are expected to be reduced by $2.9 million for the second half of 2009, and $5.7 million for 2010, for a total reduction of $8.6 million to the end of 2010.The payment schedule beyond 2010 will be established by the next formal actuarial valuation which is required to be filed for the period ended no later than December 31, 2010. In October, 2009, the Company was allocated $18 million of credits under the federal government’s “Green Transformation Program.”To access these credits, the Company is required to submit capital project proposals that will improve energy efficiency and environmental performance at any of its mills in Canada for pre-approval no later than March 31, 2012.Funding will be applied as capital expenditures are incurred towards approved projects. The Company’s liquidity improved by $16.7 million in Q3 from Q2 primarily as a result of cash received from PREI following its successful refinancing in July, 2009 and free cash flow generation of $6.3 million. At September 30, 2009, the Company had liquidity of $192.9 million, comprised of $90.6 million cash, and availability of $102.3 million on the Company’s asset-based loan facility (“ABL Facility”).Refer to Section 3, “Liquidity and capital resources” for a discussion of the Company’s credit facility and liquidity. Selected financial information (In millions of dollars, except where otherwise stated) 2009 2008 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 907.4 $ 263.4 $ 291.5 $ 352.5 $ 1,849.4 $ 492.2 $ 504.8 $ 452.9 $ 399.5 Operating earnings (loss) (18.5 ) (13.0 ) (29.7 ) 24.2 (157.4 ) 11.5 14.0 (153.3 ) (29.6 ) EBITDA 1 90.1 22.9 6.1 61.1 159.4 64.7 53.1 29.5 12.1 –before specific items 1 106.6 22.9 18.4 65.3 189.5 65.9 66.2 30.7 26.7 Net earnings (loss) 32.3 13.2 (1.9 ) 21.0 (221.1 ) (48.5 ) (10.9 ) (124.3 ) (37.4 ) –before specific items 1 (36.8 ) (19.8 ) (25.6 ) 8.6 (28.0 ) 9.3 7.2 (22.7 ) (21.8 ) EBITDA margin 1 9.9 % 8.7 % 2.1 % 17.3 % 8.6 % 13.1 % 10.5 % 6.5 % 3.0 % –before specific items 1 11.7 % 8.7 % 6.3 % 18.5 % 10.2 % 13.4 % 13.1 % 6.8 % 6.7 % Net earnings (loss) per share (in dollars) –basic and diluted $ 0.08 $ 0.03 $ (0.01 ) $ 0.06 $ (0.66 ) $ (0.13 ) $ (0.03 ) $ (0.34 ) $ (0.17 ) –before specific items 1 (0.09 ) (0.05 ) (0.06 ) 0.02 (0.08 ) 0.02 0.02 (0.06 ) (0.10 ) Sales (000 tonnes) Specialty printing papers 657.5 232.9 215.6 209.0 1,080.8 276.2 268.7 267.4 268.5 Newsprint 369.9 113.5 131.0 125.4 601.8 160.2 189.0 170.8 81.8 Total paper 1,027.4 346.4 346.6 334.4 1,682.6 436.4 457.7 438.2 350.3 Pulp 71.8 - 12.3 59.5 506.9 93.5 138.0 130.0 145.4 Total sales 1,099.2 346.4 358.9 393.9 2,189.5 529.9 595.7 568.2 495.7 Production (000 tonnes) Specialty printing papers 663.1 237.8 204.8 220.5 1,060.1 250.0 276.0 265.7 268.4 Newsprint 369.3 110.7 126.1 132.5 596.8 152.7 188.9 172.2 83.0 Total paper 1,032.4 348.5 330.9 353.0 1,656.9 402.7 464.9 437.9 351.4 Pulp 38.6 - - 38.6 503.4 89.2 131.3 142.9 140.0 Total production 1,071.0 348.5 330.9 391.6 2,160.3 491.9 596.2 580.8 491.4 US$/CDN$ foreign exchange 2 Average spot rate (a) 0.855 0.911 0.857 0.803 0.938 0.825 0.961 0.990 0.996 Period-end spot rate (b) 0.933 0.933 0.860 0.794 0.817 0.817 0.944 0.982 0.973 Average effective rate (c) 0.886 0.921 0.893 0.856 0.947 0.868 0.971 0.989 0.967 Common shares (millions) At period-end 381.8 381.8 381.8 381.8 381.8 381.8 381.8 381.8 214.7 Weighted average 381.8 381.8 381.8 381.8 336.1 381.8 381.8 365.2 214.7 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) before specific items, and net earnings (loss) per share before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate on the final business day of the reporting period. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof U.S. dollar denominated working capital at period opening and closing rates.See Section 7, “Summary of quarterly results” for further details. Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns Western Canada’s largest paper recycling facility.With five mills, including its paper recycling facility, located within a 160-kilometre radius on the south coast of B.C., and one mill located in Snowflake, Arizona, Catalyst has a combined annual capacity of 2,491,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include LWC, uncoated mechanical papers, and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of LWC paper in Western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2009 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE Specialty printing papers Newsprint Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 3 - - 210,000 200,000 403,000 2 Elk Falls, B.C. 3 3 153,000 - - 373,000 - Port Alberni, B.C. 2 - 231,000 106,000 - - Powell River, B.C. 3 435,000 - - 33,000 - Snowflake, Arizona 2 - - - 347,000 - Total capacity (tonnes) 588,000 1 231,000 316,000 1 953,000 1 403,000 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 The Company indefinitely curtailed pulp production at its Crofton mill, effective March 8, 2009, removing the equivalent of 403,000 tonnes on an annualized basis, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.On October 5, 2009, one line of pulp production was restarted, reinstating 210,000 tonnes on an annualized basis.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed E1, E2 and E5, removing the equivalent of 153,000 tonnes of specialty printing papers and 373,000 tonnes of newsprint annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailments. Strategy Update The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs and optimizing its brands and customer base. 2009 key priorities As demand and prices for the Company’s products continue to be weak, the Company is maintaining its focus on improving its cost base and market position, and preserving liquidity during this period of challenging market conditions.An update on progress on 2009 key priorities during Q3 follows: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels: · During Q3, the Company’s free cash flow was $6.3 million and its liquidity increased by $16.7 million from Q2. · Capital expenditures in Q3 were $1.0 million, primarily for maintenance of business, and are expected to be approximately $15 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007. · During Q3, PREI refinanced $75 million of existing debt upon maturity with $95 million of new first mortgage bonds maturing in 2016.Additional proceeds, after fees and expenses, were distributed to the joint venture partners in PREI in Q3. · In October, 2009, the Company was granted a five-year extension with respect to defined benefit pension plan solvency amortization payments which will defer $8.6 million of cash payments in the balance of 2009 and 2010. · The Company continues to review alternatives for the refinancing of its senior unsecured notes in advance of their maturity dates in 2011 and 2014. Maintain the Company’s focus on matching production to customer orders and keep inventories at appropriate levels: · Production curtailment of 253,500 tonnes in Q3 represented 32% of paper capacity and 100% of market pulp capacity, and finished goods inventory levels as at September 30, 2009 of 51,700 tonnes compared to an average quarter-end inventory level of 105,200 tonnes in 2008 and 49,600 tonnes at the end of the prior quarter. · The Company currently anticipates taking 215,600 tonnes of production curtailment in the fourth quarter of 2009 (“Q4”). Identify further opportunities to reduce “fixed” costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: · The Company continued to make progress on operating costs in Q3 compared to the prior quarter and the comparative quarter in the prior year, as shown in the EBITDA reconciliations in “Consolidated results of operations.” · In Q3, the Company, its staff employee groups in its Richmond and Nanaimo offices, and Service Canada, agreed to a work share arrangement that reduces costs during periods of production curtailment when work loads are reduced.A total of 16 employees have signed up for this arrangement. Implement plans to reduce labour costs to $80 per tonne: · Manning structures and work practice changes designed to achieve the $80 per tonne labour target at the Powell River, Port Alberni, and Crofton mills continue to be implemented, as evidenced by the recent changes to manning practices agreed upon between the Company and the Pulp, Paper and Woodworkers of Canada (“PPWC”) local2, in connection with the restart of the pulp production line at Crofton. · On September 18, 2009, the Company presented a plan that would enable the restart of two paper machines to the two union locals at the Elk Falls mill.The plan includes changes to wages and benefits and allows for a profit sharing system for hourly employees.The plan is designed to reduce labour costs to levels that are reported to have been agreed between some Communications, Energy, and Paperworkers locals and other employers in the industry. Reduce municipal property taxes in four of the municipalities in B.C. that the Company operates: · The Company petitioned the Supreme Court of B.C. for judicial review of municipal property tax rates in four of the municipalities in which it operates.The property tax assessments from these municipalities total $19.3 million for 2009.On July 2, 2009, the Company paid $6.0 million, an amount the Company estimates is approximately $2.5 million higher than the cost of the municipal services it receives.On October 16, 2009, the petition with respect to the District of North Cowichan was dismissed and the Company is currently considering whether it will proceed with an appeal.Judgments with respect to the petitions filed in connection with the three other municipalities have not yet been rendered. Consolidated results of operations Three months ended September 30, 2009 compared to the three months ended June 30, 2009 Sales Sales in Q3 decreased by $28.1 million, or 9.6%, compared to Q2.The decrease was primarily due to the negative impact of lower prices across all paper products, lower pulp and newsprint sales volumes, and the strengthening of the Canadian dollar quarter-over-quarter.These negative factors were offset in part by higher specialty printing papers sales volumes. EBITDA and EBITDA before specific items ($ millions) EBITDA 1 EBITDA before specific items1 Q2, 2009 $ 6.1 $ 18.4 Paper prices (19.7 ) (19.7 ) Impact of Canadian dollar on sales, inclusive of hedging 2 (6.3 ) (6.3 ) Volume and mix 9.4 9.4 Fibre mix and costs 2.3 2.3 Chemical costs 2.3 2.3 Power costs 2.5 2.5 Labour costs 2.0 2.0 Other fixed costs 4.4 4.4 Lower of cost or market valuation of inventories 4.3 4.3 Restructuring costs 12.3  Other, net 3.3 3.3 Q3, 2009 $ 22.9 $ 22.9 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is negative $3.4 million. Operating earnings (loss) The Company’s operating loss decreased by $16.7 million compared to Q2.The decrease was primarily related to higher EBITDA of $16.8 million in Q3. Net earnings (loss) Net earnings in Q3 of $13.2 million ($0.03 per common share) improved $15.1 million compared to a net loss of $1.9 million ($0.01 per common share) in Q2.This was primarily related to higher after-tax operating earnings of $11.7 million.Net loss before specific items in Q3 of $19.8 million ($0.05 per common share) improved by $5.8 million compared to a net loss before specific items of $25.6 million ($0.06 per common share) in the previous quarter.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) before specific items. Three months ended September 30, 2009 compared to three months ended September 30, 2008 Sales Sales in Q3 decreased by $241.4 million, or 47.8%, compared to Q3, 2008.The impact of lower average newsprint, coated and uncoated paper prices and lower sales volume across all products significantly outweighed the positive impact of higher directory prices and a weaker Canadian dollar in Q3 relative to Q3, 2008.Sales volume was negatively impacted by increased market curtailment in Q3, as well as the loss of sales volume from the Elk Falls pulp and white top linerboard operation which was permanently shutdown in Q4, 2008. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before specific items1 Q3, 2008 $ 53.1 $ 66.2 Paper prices (52.4 ) (52.4 ) Impact of Canadian dollar on sales, inclusive of hedging 2 10.9 10.9 Volume and mix (73.8 ) (73.8 ) Distribution costs 3.9 3.9 Fibre mix and costs 12.6 12.6 Chemical costs 3.8 3.8 Labour costs 25.8 25.8 Maintenance 9.3 9.3 Other fixed costs 10.1 10.1 Lower of cost or market valuation of inventories 4.5 4.5 Restructuring costs 13.1  Other, net 2.0 2.0 Q3, 2009 $ 22.9 $ 22.9 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $5.6 million. Operating earnings (loss) The Company’s operating earnings decreased $27.0 million in Q3, 2009 compared to Q3, 2008.The decline over the comparative period was related to lower EBITDA of $30.2 million, offset by lower amortization expense of $3.2 million in the current quarter. Net earnings (loss) Net earnings in Q3 of $13.2 million ($0.03 per common share) improved $24.1 million compared to a net loss of $10.9 million ($0.03 per common share) in Q3, 2008.This was largely due to an after-tax exchange gain on the translation of long-term debt of $33.0 million in Q3 compared to an after-tax foreign exchange loss of $9.1 million in Q3, 2008, offset by lower after-tax operating earnings of $18.8 million in Q3.Net loss before specific items of $19.8 million ($0.05 per common share) was a deterioration of $27.0 million from net earnings before specific items of $7.2 million ($0.02 per common share) in Q3, 2008.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) before specific items. Nine months ended September 30, 2009 compared to nine months ended September 30, 2008 Sales Sales in Q3 YTD, 2009 decreased by $449.8 million, or 33.1%, compared to Q3 YTD, 2008.The negative impact of lower average prices for the Company’s pulp and newsprint, coated and uncoated paper products and lower sales volume outweighed the positive impact of higher directory prices and a weaker Canadian dollar.The Company’s sales volume was negatively impacted by increased market curtailment and the loss of sales from the Elk Falls pulp and white top linerboard operation which was permanently shutdown in Q4, 2008.This was partially offset by the inclusion of Snowflake for the full nine months in 2009, versus inclusion from the date of acquisition on April 10, 2008, in the prior year. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before specific items1 Q3 YTD, 2008 $ 94.7 $ 123.6 Paper prices (32.6 ) (32.6 ) Pulp prices (16.8 ) (16.8 ) Impact of Canadian dollar on sales, inclusive of hedging 2 54.4 54.4 Volume and mix (168.9 ) (168.9 ) Distribution costs 6.5 6.5 Fibre mix and costs 4.7 4.7 Labour costs 80.1 80.1 Maintenance 29.8 29.8 Other fixed costs 13.4 13.4 Lower of cost or market valuation of inventories 4.4 4.4 Restructuring costs 12.4  Other, net 8.0 8.0 Q3 YTD, 2009 $ 90.1 $ 106.6 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $31.1 million. Operating earnings (loss) The Company’s operating loss improved by $150.4 million in Q3 YTD, 2009 compared to Q3 YTD, 2008.The improvement was due to the $136.5 million impairment charge on Elk Falls pulp and white top linerboard assets in Q3 YTD, 2008, combined with lower amortization expense of $18.5 million in the current period, offset by lower EBITDA of $4.6 million in Q3 YTD, 2009. Net earnings (loss) Net earnings in Q3 YTD, 2009 of $32.3 million ($0.08 per common share) improved $204.9 million compared to a net loss of $172.6 million ($0.54 per common share) in Q3 YTD, 2008.This was largely due to the after-tax improvement in operating loss of $103.5 million, an after-tax gain on cancellation of long-term debt of $26.1 million, and an after-tax exchange gain on the translation of long-term debt of $54.5 million in Q3 YTD, 2009, compared to an after-tax foreign exchange loss of $24.2 million in Q3 YTD, 2008.Net loss before specific items of $36.8 million ($0.09 per common share) improved by $0.5 million from a net loss before specific items of $37.3 million ($0.12 per common share) in Q3 YTD, 2008.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) before specific items. 2. SEGMENTED RESULTS Specialty printing papers (In millions of dollars, except where otherwise stated) 2009 2008 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 612.8 $ 202.4 $ 199.7 $ 210.7 $ 1,000.9 $ 281.9 $ 248.7 $ 235.3 $ 235.0 Operating earnings (loss) 27.2 9.4 (3.6 ) 21.4 27.0 22.6 14.6 (0.2 ) (10.0 ) EBITDA 1 97.6 33.8 19.2 44.6 139.5 58.9 40.5 25.6 14.5 –before specific items 1 108.9 33.3 29.0 46.6 150.1 57.9 40.6 26.1 25.5 EBITDA margin 1 15.9 % 16.7 % 9.6 % 21.2 % 13.9 % 20.9 % 16.3 % 10.9 % 6.2 % –before specific items 1 17.8 % 16.5 % 14.5 % 22.1 % 15.0 % 20.5 % 16.3 % 11.1 % 10.9 % Sales (000 tonnes) 657.5 232.9 215.6 209.0 1,080.8 276.2 268.7 267.4 268.5 Production (000 tonnes) 663.1 237.8 204.8 220.5 1,060.1 250.0 276.0 265.7 268.4 Curtailment (000 tonnes) 2 144.5 53.5 54.3 36.7 31.1 27.5 2.7 – 0.9 Average sales revenue per tonne $ 932 $ 869 $ 926 $ 1,008 $ 926 $ 1,020 $ 925 $ 880 $ 875 Average delivered cash costs per tonne 3 784 724 837 795 797 807 775 785 821 –before specific items 3 767 726 792 785 787 810 774 783 780 Benchmark prices SC-A paper, 35 lb. (US$/ton) 4 814 763 803 877 866 902 895 850 815 LWC paper, No. 5, 40 lb. (US$/ton) 4 826 763 817 897 960 975 988 965 910 Telephone directory paper, 22.1 lb. (US$/ton) 4 770 740 770 800 750 755 755 745 745 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q3, 2009 curtailment includes 38,500 tonnes related to E2 which was indefinitely curtailed on February 23, 2009, and 15,000 tonnes related to E1 has been curtailed throughout 2009. 3 Average delivered cash costs per tonne consist of cost of sales including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Segment Overview Market conditions for specialty printing papers remained weak in Q3 due in large part to continued low levels of retail advertising.Demand in Q3 for coated mechanical papers, while weak, did not decline to the same extent as in the previous quarter, and producer inventories dropped to more normal historical levels.Despite this, prices for coated mechanical papers declined in the quarter.The rate of decline in demand for retail flyers and inserts and print telephone directories also moderated during the quarter.Prices for uncoated grades and directory decreased during the quarter. North American demand for coated mechanical papers fell 12.6% year-over-year and industry capacity operating rates continued to be well below 2008 levels.The Q3 average LWC benchmark price was US$763 per ton, a decrease of US$54 per ton, or 6.6%, from Q2.Compared to Q3, 2008, the average benchmark price was down US$225 per ton, or 22.8%. Demand for high-gloss and standard grade uncoated papers fell 17.6% and 14.4%, respectively, year-over-year and operating rates also continued to be well below their respective 2008 levels.The average benchmark price for SC-A in Q3 was US$763 per ton, a decrease of US$40 per ton, or 5.0%, from Q2 compared to a decrease of US$132 per ton, or 14.7%, from the same quarter last year.With demand for high-gloss and standard uncoated mechanical grades still weak, the indefinite curtailment of E2, implemented February 23, 2009, continued throughout Q3, removing 153,000 tonnes of specialty printing papers on an annualized basis. North American directory demand fell by 15.7% year-over-year, and prices continued to be negatively impacted by non-contracted volume at lower spot prices.The average benchmark price for Q3 was US$740 per ton, a decrease of US$30 per ton, or 3.9%, from Q2.Compared to Q3, 2008, the average benchmark price was down US$15 per ton, or 2.0%. Operational performance Three months ended September 30, 2009 compared to three months ended September 30, 2008 Operating earnings for the specialty printing papers segment in Q3 decreased $5.2 million compared to Q3, 2008.EBITDA and EBITDA before specific items decreased $6.7 million and $7.3 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 35,800 tonnes, or 13.3%, from the comparative period in 2008 largely due to production curtailment in Q3.Average sales revenue decreased by $56 per tonne over the comparative period, as lower transaction prices for coated and uncoated grades more than offset higher contract transaction prices for directory and the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $51 per tonne from the comparative period in 2008, due to lower chemical prices, and lower maintenance, labour, and salary costs, offset by the impact of curtailment.Before the impact of specific items, average delivered cash costs decreased $48 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Nine months ended September 30, 2009 compared to nine months ended September 30, 2008 Operating earnings for the specialty printing papers segment in Q3 YTD, 2009 improved $22.8 million compared to Q3 YTD, 2008.EBITDA and EBITDA before specific items improved $17.0 million and $16.7 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 147,100 tonnes, or 18.3%, from the comparative period in 2008 largely due to production curtailment in Q3 YTD, 2009.Average sales revenue increased by $38 per tonne over the comparative period, as lower prices for coated mechanical papers were more than offset by higher directory prices and the positive impact of a weaker Canadian dollar in Q3 YTD, 2009. Average delivered cash costs decreased $9 per tonne from the comparative period in 2008.This was primarily due to lower salary, labour and maintenance costs, offset by the impact of curtailment and lower reversals of write-downs to finished goods and raw materials inventories in Q3 YTD, 2009.Before the impact of specific items, average delivered cash costs decreased $12 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Newsprint (In millions of dollars, except where otherwise stated) 2009 2008 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 251.7 $ 61.0 $ 85.1 $ 105.6 $ 463.9 $ 143.0 $ 148.9 $ 118.3 $ 53.7 Operating earnings (loss) (33.9 ) (18.8 ) (23.8 ) 8.7 3.6 10.6 11.9 (6.9 ) (12.0 ) EBITDA 1 (0.8 ) (8.8 ) (11.9 ) 19.9 43.3 23.6 21.5 3.0 (4.8 ) –before specific items 1 2.0 (8.6 ) (10.0 ) 20.6 47.4 23.5 21.6 3.5 (1.2 ) EBITDA margin 1 (0.3 %) (14.4 %) (14.0 %) 18.8 % 9.3 % 16.5 % 14.4 % 2.5 % (8.9 %) –before specific items 1 0.8 % (14.1 %) (11.8 %) 19.5 % 10.2 % 16.4 % 14.5 % 3.0 % (2.2 %) Sales (000 tonnes) 369.9 113.5 131.0 125.4 601.8 160.2 189.0 170.8 81.8 Production (000 tonnes) 369.3 110.7 126.1 132.5 596.8 152.7 188.9 172.2 83.0 Curtailment (000 tonnes) 2 342.7 114.2 119.1 109.4 195.3 72.7 42.7 38.3 41.6 Average sales revenue per tonne $ 680 $ 537 $ 649 $ 843 $ 771 $ 893 $ 788 $ 692 $ 657 Average delivered cash costs per tonne 3 683 615 741 684 699 746 674 675 716 –before specific items 3 675 614 726 678 692 746 674 672 671 Benchmark price Newsprint 48.8 gsm, West Coast delivery (US$/tonne) 4 566 442 564 692 687 741 726 670 613 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q3, 2009 curtailment includes 23,700 tonnes related to E1 (curtailed throughout 2009), and 55,400 tonnes related to E5 which is indefinitely curtailed (effective February 23, 2009). 3 Average delivered cash costs per tonne consist of cost of sales including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview Total North American demand for newsprint was down 23.1% in Q3, year-over-year, and prices continued to decline.The average newsprint benchmark price for Q3 was US$442 per tonne, a decrease of US$122 per tonne, or 21.6%, from Q2.Compared to Q3, 2008, the average benchmark price was down US$284 per tonne, or 39.1%. During Q3, the Company curtailed 35,100 tonnes of newsprint production at its Snowflake mill.The Company’s newsprint machines at Elk Falls, E1 and E5, continued to be indefinitely curtailed throughout Q3, removing the equivalent of 358,000 tonnes of newsprint on an annualized basis. Operational performance Three months ended September 30, 2009 compared to the three months ended September 30, 2008 Operating loss for the newsprint segment in Q3 deteriorated by $30.7 million compared to Q3, 2008.EBITDA and EBITDA before specific items decreased $30.3 million and $30.2 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 75,500 tonnes, or 39.9%, from Q3, 2008, due to higher production curtailment in Q3 of 71,500 tonnes.Average sales revenue decreased $251 per tonne due to lower transaction prices which more than offset the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $59 per tonne from the comparative period in 2008.This was primarily due to lower fibre and distribution costs, and the positive impact of a reversal of previous write-downs of raw material and finished goods inventories in Q3, 2009, offset by higher fixed costs per tonne due to the impact of higher production curtailment.Before the impact of specific items, average delivered cash costs decreased $60 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Nine months ended September 30, 2009 compared to the nine months ended September 30, 2008 Operating loss for the newsprint segment in Q3 YTD, 2009 deteriorated by $26.9 million compared to Q3 YTD, 2008.EBITDA and EBITDA before specific items decreased $20.5 million and $21.9 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 71,700 tonnes, or 16.2%, from Q3 YTD, 2008 as increased market curtailment in Q3 YTD, 2009 more than offset the additional sales volume related to the Snowflake acquisition in Q2, 2008.Average sales revenue decreased $47 per tonne as the positive impact of the weaker Canadian dollar was more than offset by lower average transaction prices. Average delivered cash costs were in line with the comparative period in 2008.The negative impact of higher production curtailment, and a write-down of raw materials inventory in Q3 YTD, 2009 compared to a reversal of write-down in the prior period, was offset by the positive impact of lower restructuring and distribution costs, and lower fibre costs.Before the impact of specific items, average delivered cash costs increased $2 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Pulp (In millions of dollars, except where otherwise stated) 2009 2008 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 42.9 $- $ 6.7 $ 36.2 $ 384.6 $ 67.3 $ 107.2 $ 99.3 $ 110.8 Operating earnings (loss) (11.8 ) (3.6 ) (2.3 ) (5.9 ) (188.0 ) (21.7 ) (12.5 ) (146.2 ) (7.6 ) EBITDA1 (6.7 ) (2.1 ) (1.2 ) (3.4 ) (23.4 ) (17.8 ) (8.9 ) 0.9 2.4 –before specific items1 (4.3 ) (1.8 ) (0.6 ) (1.9 ) (8.0 ) (15.5 ) 4.0 1.1 2.4 EBITDA margin1 (15.6 %) - (17.9 %) (9.4 %) (6.1 %) (26.4 %) (8.3 %) 0.9 % 2.2 % –before specific items1 (10.0 %) - (9.0 %) (5.2 %) (2.1 %) (23.0 %) 3.7 % 1.1 % 2.2 % Sales (000 tonnes) 71.8 - 12.3 59.5 506.9 93.5 138.0 130.0 145.4 Production (000 tonnes) 38.6 - - 38.6 503.4 89.2 131.3 142.9 140.0 Curtailment (000 tonnes)2 205.8 85.8 85.8 34.2 134.7 70.5 24.8 17.2 22.2 Average sales revenue per tonne $ 597 $ - $ 548 $ 607 $ 759 $ 719 $ 777 $ 764 $ 762 Average delivered cash costs per tonne3 690 - 642 665 805 910 841 758 746 –before specific items3 656 - 595 640 774 886 748 756 746 Benchmark prices NBSK pulp, Northern Europe delivery (US$/tonne)4 627 693 602 585 840 703 878 900 880 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and includes the impact on production in Q4, 2008 post closure of the Elk Falls pulp mill and white top linerboard operation in November 2008 (39,200 tonnes in Q4 from date of permanent closure to year-end).Curtailment consists of downtime related to market demand in 2009 and includes curtailment related to Crofton pulp which was indefinitely curtailed on March 8, 2009.One line of Crofton pulp production was restarted after Q3, on October 5, 2009, with the second line continuing to be curtailed due to unavailability of fibre. 3 Average delivered cash costs per tonne consist of cost of sales including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview Global shipmentsfor chemical pulp increased during Q3, up 9.2% year-over-year, although the NBSK segment of the market decreased 4.7%.Prices improved during Q3 as a consequence of continued industry production curtailment and the resultant decline in pulp inventory levels, combined with strong demand from China.The benchmark price for NBSK was US$693 per tonne in Q3 compared to US$602 per tonne in Q2.Compared to Q3, 2008, the average benchmark price decreased US$185 per tonne, or 21.1%. The Crofton pulp mill continued to be curtailed throughout Q3.Given improved market conditions during Q3, and recent pulp price increases announced by producers for Q4, the Company restarted one of its two pulp production lines at its Crofton pulp mill on October 5, 2009.The restart of this line will increase pulp production by 210,000 tonnes on an annualized basis.The second line of pulp production at the Crofton mill, with an annualized production capacity of 193,000 tonnes, remains curtailed due to a lack of fibre. Operational performance Three months ended September 30, 2009 compared to the three months ended September 30, 2008 The pulp segment operating loss in Q3 improved by $8.9 million compared to Q3, 2008.Operating loss in Q3 was comprised primarily of fixed mill costs and amortization expense, partly offset by reversal of a previous write-down of raw materials inventory, as there was no production or sales of pulp during Q3.EBITDA and EBITDA before specific items increased $6.8 million and decreased $5.8 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Nine months ended September 30, 2009 compared to the nine months ended September 30, 2008 Pulp segment operating loss in Q3 YTD, 2009 improved by $154.5 million, compared to Q3 YTD, 2008 due to the Elk Falls pulp and white top linerboard operation impairment charge of $136.5 million in Q3 YTD, 2008 combined with lower amortization of $19.1 million in Q3 YTD, 2009.This was offset by lower EBITDA of $1.1 million in the current period.EBITDA and EBITDA before specific items decreased by $1.1 million and $11.8 million, respectively.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 341,600 tonnes, or 82.6%, from Q3 YTD, 2008, due to the permanent closure of the Elk Falls pulp and white top linerboard operation in November, 2008, and the curtailment of 205,800 tonnes of Crofton market pulp production in Q3 YTD, 2009.Average sales revenue decreased $170 per tonne primarily due to lower average transaction prices partly offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $91 per tonne from the comparative period primarily reflecting the positive impact of inventory valuation of NBSK pulp finished goods and raw material in Q3 YTD, 2009.Before the impact of specific items, average delivered cash costs decreased $93 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. 3. LIQUIDITY AND CAPITAL RESOURCES Selected financial information (In millions of dollars, except where otherwise stated) 2009 2008 YTD Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Cash flows provided (used) by operations before changes in non-cash working capital $ 8.7 $ (7.9 ) $ (15.2 ) $ 31.8 $ 110.8 $ 53.3 $ 50.8 $ 2.2 $ 4.5 Changes in non-cash working capital 87.9 14.2 83.4 (9.7 ) (35.1 ) 4.3 (46.4 ) 26.3 (19.3 ) Cash flows provided (used) by Operations 96.6 6.3 68.2 22.1 75.7 57.6 4.4 28.5 (14.8 ) Investing activities (1.3 ) (0.5 ) 0.9 (1.7 ) (202.9 ) (5.9 ) (12.6 ) (174.0 ) (10.4 ) Financing activities (9.7 ) 43.2 (33.5 ) (19.4 ) 132.2 (52.9 ) 14.4 145.5 25.2 Capital spending 6.8 1.0 2.2 3.6 41.9 13.5 12.1 10.8 5.5 Amortization 108.6 35.9 35.8 36.9 165.8 38.7 39.1 46.3 41.7 Impairment - 151.0 14.5 - 136.5 - Capital spending as % of amortization 6 % 3 % 6 % 10 % 25 % 35 % 31 % 23 % 13 % Total debt to total capitalization 1,2 47 % 47 % 47 % 50 % 52 % 52 % 50 % 48 % 47 % Net debt to net capitalization 3,4 44 % 44 % 46 % 50 % 52 % 52 % 49 % 48 % 47 % Net debt to LTM EBITDA before specific items 3,5,6 4.1 4.1 3.5 3.9 5.0 5.0 5.9 6.9 7.6 EBITDA before specific items to interest 5 2.0 1.4 1.1 3.3 2.5 3.4 3.4 1.6 1.6 1Total debt comprises long-term debt, including current portion. 2Total capitalization comprises total debt and shareholders’ equity. 3Net debt comprises total debt less cash on hand. 4Net capitalization comprises net debt and shareholders’ equity. 5EBITDA before specific items is a non-GAAP measure.Refer to Section 8, “Non-GAAP measures” for further details. 6LTM
